DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
The examiner disagrees with applicant assertion that Asgari fails to teach determining a false positive such that a diagnostic sensitivity of the first set of calibration values is greater than the first set of production calibration values. 
Asgari teaches adjusting calibration values based on determined false positives to reduce the occurrence of a false positive.  Once the flags are ensured not to be created by a misfire, the roughness level is compared to a threshold for declaring road roughness using the coefficients. The coefficients are then switched so to affect a diagnostic sensitivity.  The diagnostic sensitivities, i.e. threshold sensitivities, related to road roughness, and are capable of being greater than the first set of production calibration values as, based on the determination that these set thresholds are too sensitive and the first set of production values need to be adjusted to create less false positives.  Therefore, Asgari teaches the claimed invention.

Claim Objections
Claim 19 is objected to because of the following informalities:  The preamble of the claims states “The apparatuses” which appears to be a typographical error.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 11 and 13 recite “a diagnostic sensitivity”.  Is this a different sensitivity than the one claimed in the independent claims 1 and 8?  Does applicant intend to claim more than one diagnostic sensitivities?  The scope of these claims is unclear.  To further prosecution, the examiner has interpreted the claim as reading “the sensitivity”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asgari et al. (2008/0177437).

With respect to claim 8, Asgari et al. teaches a system for identifying potential component manufacturing issues, the system comprising: a processor (14); and a memory (as indirectly taught in Fig. 1) including instructions (described in the flow chart in Fig. 7) that, when executed by the processor (14), cause the processor (14) to: identify, for a first component (i.e. wheel speed sensors), a first set of calibration values (i.e. a first set of coefficients used in calibration [0023] are identified and used) corresponding to the first component (i.e. as the coefficients are applied to the speed sensor signals specific to a vehicle platform [0023] for filtering); flash (i.e. as the coefficients are sent to) a controller (52, as the filter 52 acts a hardware device/software program that manages the flow of data by filtering that data using the calibration coefficients sent according to the vehicle platform) associated with the first component (i.e. as the calibration coefficients are “associated” with the controller 52 used to filter the signals sent by the wheel speed sensors) with the first set of calibration values (as Asgari teaches in [0023-0024] calibrated coefficients turned for various vehicle platforms); perform at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires using wheel speed sensors) on the first component (i.e. as the test ensures the signals from the speed wheel sensors are sensing road roughness accurately according to the vehicle’s platform [0023] while not sensing engine misfires); in response to receiving at least one diagnostic flag (a RRD round road flag) resulting from the at least one diagnostic test (i.e. the test to diagnosis the road with the specific vehicle and not misfires), determine whether the at least one diagnostic flag includes a false positive response (i.e. flag created due to a misfire [0031]); in response to a determination that the at least one diagnostic flag includes a false positive response (i.e. as Asagari teaches in [0031] once the flag is received, it is able to determine from the diagnosis component the flag is related to misfire), selectively adjust at least one calibration value (i.e. as Asagari teaches in [0031] after concluding the flag is related to a misfire, the system switches to an alternate calibration value to monitor the road) of the first set of calibration values (used to filters signals sent from the wheel sensors); and in response to a determination (via the system) that the at least one diagnostic flag (the RRD) does not include a false positive response (i.e. a determination the flag is not related to a misfire but rather the road itself), flash (i.e. send the coefficients to) the controller (52) associated with the first component (wheel speed sensor) with a first set of production calibration values (i.e. the coefficient sent according the road itself and vehicle platform, [0030], where once the flags are ensured not to be created by a misfire, the roughness level is compared to a threshold for declaring road roughness using the coefficients), wherein a diagnostic sensitivity (i.e. threshold sensitivities related to road roughness [0029]) of the first set of calibration values (i.e. the first set of coefficients used in calibration [0023]) is (capable of being) greater than the first set of production calibration values (i.e. as the first set of production coefficients are more tailored according to the above determinations, while the first set of calibration values maybe too sensitive creating false positives [0023] [0029], therefore the diagnostic sensitivity of the first set of calibration values is greater, i.e. more sensitive, than the production calibration values, which is determined based on reducing false positives).
	The method steps of claim 1 are performed during the operation of the rejected structure of claim 8.

With respect to claims 2 and 9, Asgari et al. teaches the method further comprising in response to selectively adjusting the at least one calibration value of the first set of calibration values (as Asgari teaches in [0023] the coefficients for filtering can be adjusted for vehicle platforms), performing the at least one diagnostic test (test on the wheel sensors to ensure they are properly detecting rough conditions and not misfires) on the first component using the adjusted first set of calibration values (i.e. the adjusted coefficients).

With respect to claim 11, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to selectively adjust, in response to the determination that the at least one diagnostic flag (RRD) includes a false positive response (i.e. the flag being in response to a misfire), the at least one calibration value of the first set of calibration values (as initially assigned) by decreasing a diagnostic sensitivity (i.e. the threshold sensitivity, as the change in the calibration value is capable of being increased or decreased, i.e. adjusted, based on the vehicle platform or road type [0023] [0029]) of the at least one calibration value (i.e. coefficient).
The method steps of claim 4 are performed during the operation of the rejected structure of claim 11.

With respect to claim 12, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to, in response to a determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) includes no diagnostic flags (i.e. no misfires are detected and only road conditions), selectively adjust at least one calibration value of the first set of calibration values (according to the vehicle platform, ensuring accurate detection results [0023]).
The method steps of claim 5 are performed during the operation of the rejected structure of claim 12.

With respect to claim 13, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to selectively adjust the at last one calibration value of the first set of calibration values (i.e. coefficients that aid in filtering out misfiring and tailored to vehicle platforms), in response to the determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires by the wheel speed sensors) includes no diagnostic flags (i.e. no misfires are detected and only road conditions), by increasing a diagnostic sensitivity (i.e. the threshold sensitivity) of the at least one calibration value (according to the vehicle platform, ensuring accurate detection results [0023]).
The method steps of claim 6 are performed during the operation of the rejected structure of claim 13.

With respect to claims 7, 14 and 19, Asgari et al. teaches the method/system/apparatus wherein the first component (wheel speed sensors) is associated with an electronic power steering system (as the taught wheels and their speed sensors are “associated” with an electronic power steering system, as Asgari et al. indirectly teaches a steering system having electronic steering components as part of a vehicle, insofar as how “associated” is structurally defined).

With respect to claim 15, Asgari et al. teaches an apparatus for identifying potential component manufacturing issues, the apparatus comprising: a processor (14); and a memory (as indirectly taught in Fig. 1) including instructions (described in the flow chart in Fig. 7) that, when executed by the processor (14), cause the processor (14) to: identify, for a first component (i.e. wheel speed sensors), a first set of calibration values (i.e. a first set of coefficients used in calibration [0023] are identified and used) corresponding to the first component (i.e. as the coefficients are applied to the speed sensor signals specific to a vehicle platform [0023] for filtering ); flash (i.e. as the coefficients are sent to) a controller (52, as the filter 52 acts a hardware device/software program that manages the flow of data by filtering that data using the calibration coefficients sent according to the vehicle platform) associated with the first component (i.e. as the calibration coefficients are “associated” with the controller 52 used to filter the signals sent by the wheel speed sensors) with the first set of calibration values (as Asgari teaches in [0023-0024] calibrated coefficients turned for various vehicle platforms); perform at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) on the first component (i.e. as the test ensures the signals from the speed wheel sensors are sensing road roughness accurately according to the vehicle’s platform [0023] while not sensing engine misfires); in response to receiving at least one diagnostic flag (a RRD round road flag) resulting from the at least one diagnostic test (i.e. the test to diagnosis the road with the specific vehicle and not misfires), determine whether the at least one diagnostic flag includes a false positive response (i.e. flag created due to a misfire [0031]); in response to a determination that the at least one diagnostic flag includes a false positive response (i.e. as Asagari teaches in [0031] once the flag is received, it is able to determine from the diagnosis component the flag is related to misfire), selectively decrease a diagnostic sensitivity of  at least one calibration value (i.e. as Asagari teaches in [0031] after concluding the flag is related to a misfire, the system switches to an alternate calibration value to monitor the road, which is capable of being a decrease in sensitivity based on the vehicle platform or road type [0023][0029]) of the first set of calibration values (used to filters signals sent from the wheel sensors); and in response to a determination (via the system) that the at least one diagnostic flag (the RRD) does not include a false positive response (i.e. it is determined the flag is not related to a misfire but rather the road itself), flash the controller (52) associated with the first component (wheel speed sensor) with a first set of production calibration values (i.e. the coefficient are sent according the road itself, [0030], where once the flags are ensured not to be created by a misfire, the roughness level is compared to a threshold for declaring road roughness using the coefficients), wherein a diagnostic sensitivity (i.e. threshold sensitivities related to road roughness or misfires [0029]) of the first set of calibration values (i.e. the first set of coefficients used in calibration [0023] are identified and used) is (capable of being) greater than the first set of production calibration values (i.e. as the first set of production coefficients are more tailored according to the above determinations, while the first set of calibration values maybe too sensitive creating false positives [0023] [0029], therefore the diagnostic sensitivity of the first set of calibration values is greater, i.e. more sensitive, than the production calibration values, which is determined based on reducing false positives) and in response to a determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) includes no diagnostic flags, selectively increase the diagnostic sensitivity of at least one calibration value (a coefficient) of the first set of calibration values (i.e. as the change in the calibration value is capable of being increased or decreased based on the vehicle platform or road type [0023] [0029] and the presence of a flag).

With respect to claim 16, Asgari et al. teaches the apparatus wherein the instructions further cause the processor (14) to, in response to selectively adjusting the at least one calibration value (i.e. a coefficient) of the first set of calibration values (used to filter the wheel speed signals), perform the at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected using wheel speed sensors and not engine misfires) on the first component (i.e. the wheel speed sensors) using the adjusted first set of calibration values (as adjusted based on vehicle platforms or road type).

With respect to claim 18, Asgari et al. teaches the apparatus wherein the first component (i.e. wheel speed sensor) is associated with a vehicle (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fratini et al. (6,456,914) teaches a vehicle with steering angle determination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853